                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    HEINRICH CARL MEYER, ET AL.,                                              CIVIL ACTION
        Plaintiffs

    VERSUS                                                                    NO. 20-705

    CHAD WOLF, ET AL.,                                                        SECTION: “E”
       Defendants

                           TEMPORARY RESTRAINING ORDER

        Before the Court is Plaintiffs’ Motion for a Temporary Restraining Order.1

Plaintiffs seek a temporary restraining order prohibiting the Department of Homeland

Security (DHS) and DHS Secretary Chad Wolf from revoking the P–1 visa of Plaintiff

Heinrich Carl Meyer until further hearings on this matter can be accomplished.

        There are four pre-requisites for granting a temporary restraining order (TRO):

        (1) a substantial likelihood that plaintiff will prevail on the merits; (2) a
        substantial threat that plaintiff will suffer irreparable injury if the injunction
        is not granted; (3) the threat and injury to plaintiff outweighs the threat and
        harm the injunction may do to defendants; and (4) granting the injunction
        will not disserve the public interest.2

The movant bears the burden of satisfying these prerequisites. 3 The grant or denial of a

temporary restraining order rests in the discretion of the trial court.4

        Plaintiffs, as movants, have demonstrated all four prerequisites are present in this

case. First, “[t]he importance of th[e likelihood of success] requirement varies with the

relative balance of threatened hardships facing each of the parties.”5 In this case, the


1 R. Doc. 2.
2 Liggins v. King, No. CIV.A. 208CV227KSMTP, 2008 WL 4937820, at *1 (S.D. Miss. Nov. 14, 2008)
(citing Mississippi Power & Light Co. v. United Gas Pipe Line Co., 760 F.2d 618, 621 (5th Cir. 1985)).
3 Id. (citing Canal Auth. of State of Florida v. Callaway, 489 F.2d 567, 572 (5th Cir. 1974)).
4 Id. (citing Canal Auth. of State of Florida, 489 F.2d at 572 (5th Cir. 1974)).
5 Canal Auth. of State of Fla., 489 F.2d at 576.




                                                    1
balance of threatened hardships greatly favors Plaintiffs. Meyer is currently scheduled to

play for NOLA Gold in a professional rugby game on February 29, 2020, 6 and should he

not play in the game because he lacks his P–1 visa, the game will be materially and

irrevocably altered. Plaintiffs’ counsel represents this alteration could have lasting

detrimental effects on Meyer’s team because the team has a limited number of players,

Meyer is an integral part of the team and a key to its chances of success, and because a

loss will have an irreversible impact on the team’s ability to participate in the playoffs.7

Plaintiffs face irreparable harm if Meyer is not allowed to play in the February 29th game

while Defendants face no harm by waiting to revoke Meyer’s visa until the hearing on the

preliminary injunction is held. Because the Court finds the balance of threatened

hardships greatly favors Plaintiffs, Plaintiffs must only raise serious questions regarding

the validity of the DHS’s revocation to satisfy the “likelihood of success on the merits”

requirement.8 Plaintiffs have raised serious questions regarding the validity of the DHS’s

revocation by showing that, contrary to the requirements of 8 C.F.R. § 214.2, the DHS

revoked Meyer’s P–1 visa without giving Meyer pre-revocation notice of its intentions.9

Granting this injunction will not disserve the public interest.

        Accordingly,




6 R. Doc. 2-2 ¶ 4.
7 R. Doc. 2-1, at 3.
8 Canal Auth. of State of Fla., 489 F.2d at 576; see also All. for the Wild Rockies v. Pena, 865 F.3d 1211,

1217 (9th Cir. 2017).
9 R. Doc. 2-2 ¶¶ 2–3 (stating Meyer did not receive any pre-revocation notice of the DHS’s intent to revoke

his Visa). 8 CFR 214.2 (o)(8)(iii) requires the DHS “shall send to the petitioner a notice of intent to revoke
the petition” that “shall contain a detailed statement of the grounds for the revocation and the time period
allowed for the petitioner's rebuttal.”).



                                                      2
        IT IS ORDERED that the Department of Homeland Security and DHS Secretary

Chad Wolf are hereby RESTRAINED AND ENJOINED from revoking the P–1 visa of

Plaintiff Heinrich Carl Meyer.

        IT IS FURTHER ORDERED that this temporary restraining order will expire

at the conclusion of a preliminary injunction hearing scheduled to take place on March 3,

2020, at 4:00 p.m in the Courtroom of Section “E” located on the third floor, Room

C-316, of 500 Poydras Street, New Orleans, Louisiana. Counsel for the parties are ordered

to appear.

        IT IS FURTHER ORDERED that Plaintiffs shall post security in the amount of

$100.

        New Orleans, Louisiana on this 29th day of February, 2020, at 11:40

a.m.



                                               _____________________________
                                                       SUSIE MORGAN
                                               UNITED STATES DISTRICT JUDGE




                                           3
